In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________


No. 06-09-00104-CR

______________________________



ROBERT RAY HESTER, Appellant


V.


THE STATE OF TEXAS, Appellee





On Appeal from the 102nd Judicial District Court

Bowie County, Texas

Trial Court No. 08-F-312-102







Before Morriss, C.J., Carter and Moseley, JJ.

Memorandum Opinion by Justice Carter


MEMORANDUM  OPINION


	Robert Ray Hester faced two indictments stemming from his conduct on February 18, 2008: 
in one indictment he was charged with three counts of aggravated assault on a public servant (our
cause number 06-09-00103-CR); in the second indictment, Hester faced two counts of criminal
mischief (the instant case).  At a single trial in April 2009, Hester pled not guilty to the first
indictment and guilty to the second.  After the jury found Hester guilty of the three counts of
aggravated assault on a public servant, Hester submitted the matter of his punishment for all charges
to the jury.  
	Hester's convictions for aggravated assault on a public servant are addressed in our opinion
in cause number 06-09-00103-CR.  The instant appeal relates to Hester's convictions for the two
counts of criminal mischief to which he pled guilty.  The jury assessed sentences of ten years'
incarceration and a fine of $5,000.00 on count one; and one year's incarceration and a $5,000.00 fine
for count two. (1)
	Although Hester has filed a separate notice of appeal for the instant cause number, none of
the points of error he raises in his brief complain of anything to do with his convictions for criminal
mischief. (2)  We find nothing is presented for appellate review in the instant cause number.
	Alternatively, to the extent any of Hester's complaints in cause number 06-09-00103-CR
could be construed as challenges to his convictions in the instant case, we overrule those challenges
for the reasons set out in our opinion in cause number 06-09-00103-CR.
	We affirm the judgment.


						Jack Carter
						Justice

Date Submitted:	November 24, 2009
Date Decided:		December 8, 2009

Do Not Publish

1. Count one alleged a third degree felony; count two, a state jail felony.  See Tex. Penal
Code Ann. § 28.03(b)(4)-(5) (Vernon Supp. 2009).  
2. Hester's points of error complain about the trial court's admission of extraneous offense
evidence and the sufficiency of the evidence to support his convictions for aggravated assault on
public servants.